DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 30th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 11 were amended, and claim 21 was added. Claims 1-5 and 7-21 are currently pending. 
Response to Arguments
Applicant's arguments with respect to amended features of claim 1 and claim 11 have been fully considered but they are not persuasive. The examiner respectfully disagrees that the prior art does not disclosed the amended features. Fig. 1 of Yanese, notch 20, formed in the back surface of the silicon carbide substrate 11 has a comer 21 that  forms an acute angle of less than 90 degrees downward towards a bottom surface of chip 10. The claimed limitation “inclined surface” is understood as a surface that is leaning or turning away from the vertical or horizontal. The connecting portion disclosed by Yanese is not parallel or perpendicular to the vertical sidewall surface, thus, it is concluded to meet the limitations of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase et al. (U.S. Patent No. 9,362,366).
Regarding to claim 1, Yanase teaches a semiconductor device comprising:
a chip that includes a mounting surface (Fig. 1, Fig. 15, column 6, lines 4-5, chip 10 includes a mounting surface, which is the bottom surface of chip 10), a non-mounting surface (Fig. 1, Fig. 15, the upper surface of chip 10 and upper portions of the sidewalls of chip 10), and a side wall connecting the mounting surface and the non-mounting surface and has an eaves portion protruding further outward than the mounting surface at the side wall (Fig.1, Fig. 15, the sidewall of chip 10 connects the non-mounting surface, which is the top surface of chip 10, and the mounting surface, which is the bottom surface of chip 10, the top portion of the sidewall is eaves portion protruding further outward than the mounting surface); and
a first metal layer that covers an entirety of the mounting surface (Fig. 1, Fig. 15, column 6, line 27, first metal layer 15 covers an entirety of the mounting surface),
wherein the eaves portion has an inner end portion positioned at the mounting surface side, an outer end portion positioned at the non-mounting surface side, and a connecting portion connecting between the inner end portion and the outer end portion (please see the attached figure), and
wherein the connecting portion has an outwardly inclined surface inclined from the inner end portion toward the outer end portion (please see the attached figure).

    PNG
    media_image1.png
    926
    774
    media_image1.png
    Greyscale


Regarding to claim 2, Yanase teaches the non-mounting surface protrudes further outward than the mounting surface and the eaves portion under a circumference portion of the non-mounting surface in a thickness direction of the chip (Fig. 1, Fig. 15, the upper portion of the chip is wider than the lower portion).
Regarding to claim 3, Yanase teaches a side wall metal layer that covers the side wall below the eaves portion (Fig. 1, Fig. 15, side wall metal layer, which is sidewall portion of layer 15, covers the side wall below the eaves portion at corner 21).
Regarding to claim 4, Yanase teaches the side wall metal layer is formed at an interval to the mounting surface side from the non-mounting surface (Fig. 1, Fig. 15, the vertical/inclined portion of the side wall metal layer 15 formed at interval to the mounting surface side from the non-mounting surface).
Regarding to claim 5, Yanase teaches the side wall metal layer covers a region of the side wall between the mounting surface and the eaves portion (Fig. 1, Fig. 15, vertical portion of the side wall metal layer 15 covers a region of the side wall between the mounting surface and the eaves portion).
Regarding to claim 7, Yanase teaches the side wall metal layer covers the side wall under the eaves portion (Fig. 1, Fig. 15, vertical portion of the side wall metal layer 15 covers the side wall under the eaves portion).
Regarding to claim 8, Yanase teaches the side wall has a connecting wall connecting the non-mounting surface and the eaves portion and the side wall metal layer exposes the connecting wall (Fig. 1, Fig. 15, the side wall of chip 10 has a connecting wall connecting the non-mounting surface and the eaves portion and the side wall metal layer 15 exposes the connecting wall).
Regarding to claim 9, Yanase teaches the side wall metal layer includes a noble metal (column 6, lines 22-24, the side wall metal layer, which is vertical portion of metal 15, includes Ag. The metals are considered noble metals: Ruthenium, Rhodium, Palladium, Silver, Osmium, Iridium, Platinum, and Gold).
Regarding to claim 10, Yanase teaches the first metal layer includes a noble metal (column 6, lines 22-24, metal layer 15 includes Ag. The metals are considered noble metals: Ruthenium, Rhodium, Palladium, Silver, Osmium, Iridium, Platinum, and Gold).
Regarding to claim 11, Yanase teaches a semiconductor device comprising:
a chip that has a laminated structure including a semiconductor substrate and an epitaxial layer, has a mounting surface at the semiconductor substrate side (Fig. 1, Fig. 15, column 6, lines 5-12, chip 10 has laminated structure including a semiconductor substrate 11 and epitaxial layer 12, has a mounting surface at the semiconductor substrate side, which is the bottom side of chip 10), a non-mounting surface at the epitaxial layer side (Fig. 1, Fig. 15, the upper surface of chip 10 and upper portions of the sidewalls of chip 10), and a side wall formed by the semiconductor substrate and the epitaxial layer (Fig.1, Fig. 15, side wall formed by the semiconductor substrate 11 and the epitaxial layer 12), and has an eaves portion protruding further outward than the mounting surface at a portion of the side wall constituted of the semiconductor substrate (Fig.1, Fig. 15, the sidewall of chip 10 has an eaves portion protruding further outward than the mounting surface (bottom surface of chip 10) at a portion of the side wall constituted of the semiconductor substrate 11); and
a first metal layer that covers an entirety of the mounting surface (Fig. 1, Fig. 15, column 6, lines 17-20, first metal layer 14 or 15 covers an entirety of the mounting surface),
wherein the eaves portion has an inner end portion positioned at the mounting surface side, an outer end portion positioned at the non-mounting surface side, and a connecting portion connecting between the inner end portion and the outer end portion (please see the attached figure), and
wherein the connecting portion has an outwardly inclined surface inclined from the inner end portion toward the outer end portion (please see the attached figure).

    PNG
    media_image1.png
    926
    774
    media_image1.png
    Greyscale


Regarding to claim 12, Yanase teaches the non-mounting surface protrudes further outward than the mounting surface, and the eaves portion under a circumference portion of the non-mounting surface in a thickness direction of the chip (Fig. 1, Fig. 15, the upper portion of the chip is wider than the lower portion).
Regarding to claim 13, Yanase teaches the eaves portion is formed at a portion of the side wall constituted of the semiconductor substrate at an interval to the mounting surface side from the epitaxial layer (Fig. 1, Fig. 15, the eaves portion is formed at a portion of the side wall constituted of the semiconductor substrate 11 at interval to the mounting surface side (bottom side of chip 10) from the epitaxial layer 12).
Regarding to claim 14, Yanase teaches a side wall metal layer that covers the side wall below the eaves portion (Fig. 1, Fig. 15).
Regarding to claim 15, Yanase teaches the side wall metal layer is formed at an interval to the mounting surface side from the non-mounting surface (Fig. 1, Fig. 15, the side wall metal layer, which is vertical portions of metal 14, is formed at an interval to the mounting surface side (bottom surface side of chip 10) from the non-mounting surface (top side of chip 10)).
Regarding to claim 16, Yanase teaches the side wall metal layer covers a portion of the side wall constituted of the semiconductor substrate at an interval to the mounting surface side from the epitaxial layer (Fig. 1, Fig. 15, the side wall metal layer covers portion of the side wall constituted of the semiconductor substrate 11 at an interval to the mounting surface side (bottom surface side of chip 10) from the epitaxial layer 12).
Regarding to claim 17, Yanase teaches the side wall metal layer exposes the epitaxial layer (Fig. 1, Fig. 15, the side wall metal layer exposes the epitaxial layer 12).
Regarding to claim 18, Yanase teaches a functional device formed in the epitaxial layer (column 6, lines 11-15).
Regarding to claim 19, Yanase teaches semiconductor package comprising:
a die pad (Fig. 15, element 13);
a lead terminal arranged at an interval from the die pad (Fig. 15, element 205);
the semiconductor device according to Claim 1 arranged on the die pad in an orientation where the mounting surface faces the die pad (Fig. 15); and
a conductive bonding material interposed between the metal layer and the die pad and bonding the semiconductor device to the die pad at an interval to the mounting surface side from the non-mounting surface (Fig. 15, element 203, column 12, lines 67). 
Regarding to claim 20, Yanase teaches the conductive bonding material covers the eaves portion (Fig. 15, the conductive bonding material 203 covers the eaves portion).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “an interlayer insulating layer that covers the non-mounting surface, the interlayer insulating layer having a peripheral edge that is formed flush with the side wall” in combination with the limitations recited in claim 1.
Claim 11 would be allowable if the limitations of claim 21 is incorporated into claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828